Case 1:20-cv-08026-AT-BCM Document 42 _ Filf

USDC SDNY
GOLDBERG DOCUMENT
SEGALLA ELECTRONICALLY FILED

DOC#
DATE FILED: 9/9/2021

 

September 8, 2021

Via CM/ECF

Honorable Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: Vozzo v. The Way International, et al.
Case No. 1:20-CV-8026 (AT)

Dear Judge Torres:

As you are aware, this office represents defendant, The Way International, in the above
referenced matter. A Response to Plaintiff's Request for Productions of documents (doc. #39 with
attachments) was mistakenly filed in error and we are respectfully requesting that it be withdrawn
from the ECF system.

Your attention and courtesy in this matter is greatly appreciated.
Respectfully submitted,

GOLDBERG SEGALLA LLP

Michael E. Appelbaum

MEA:kle

GRANTED.
ce: D. Alexander Latanision (via ECF)

SO ORDERED.

Dated: September 9, 2021
New York, New York

O7-

 

ANALISA TORRES
United States District Judge
